744 N.W.2d 158 (2008)
FIRE & ICE MECHANICAL, INC., Plaintiff,
v.
BIT MAT PRODUCTS OF MICHIGAN, INC., Defendant/Third-Party Plaintiff-Appellant,
v.
Vapor Power International, Third-Party Defendant-Appellee.
Docket No. 135302. COA No. 269978.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the application for leave to appeal the October 11, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.